Citation Nr: 0429699	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-00 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied the above claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  

Potentially relevant records have not been obtained by the 
RO.  For example, in January 2001, the veteran reported to 
his outpatient VA examiner that he was seen by a private 
orthopedist, Dr. Barrasso.  The VA examiner wrote that he 
reviewed Dr. Barrasso's consultation letter.  Accordingly, 
these records should be obtained on remand.  

Additionally, the record shows that the veteran informed the 
RO in March 2002 that he was receiving Social Security 
disability benefits.  The record does not contain the 
veteran's Social Security disability determination forms or 
accompanying medical records.  These must also be obtained 
and associated with the claims file on remand.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992) (VA must attempt to 
obtain the records of a Social Security disability 
determination when they could be relevant to a claim).  

Accordingly, the claim is remanded for the following:  

1.  Make arrangements to obtain the 
veteran's treatment records from Dr. 
Barrasso and associate these with the claims 
folder.  

2.  Obtain the veteran's Social Security 
Administration disability determination and 
related medical records.  

3.  Then, readjudicate the claims on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with 
respect to the claims remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 






